


117 HR 2296 IH: Ceasing Undeserved Relief Benefits for Debt Collectors Act for 2021
U.S. House of Representatives
2021-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 2296
IN THE HOUSE OF REPRESENTATIVES

April 1, 2021
Ms. Bonamici (for herself, Ms. Newman, Mr. Cohen, Mr. Nadler, Mr. Takano, Mr. Blumenauer, Ms. Williams of Georgia, Mr. García of Illinois, Mr. Cooper, and Mrs. Hayes) introduced the following bill; which was referred to the Committee on Small Business

A BILL
To amend the Small Business Act to prevent predatory debt collectors from receiving paycheck protection program loans, and for other purposes.


1.Short titleThis Act may be cited as the Ceasing Undeserved Relief Benefits for Debt Collectors Act for 2021 or the CURB Debt Collectors Act. 2.Debt collectors ineligible for paycheck protection program loans (a)In generalSection 7(a) of the Small Business Act (15 U.S.C. 636(a)), as amended by the Economic Aid to Hard-Hit Small Businesses, Nonprofits, and Venues Act (Public Law 116–260), is amended—
(1)in paragraph (36), by adding at the end the following new subparagraph:  (W)Debt collectors ineligibleAn individual or entity shall be ineligible to receive a covered loan if—
(i)such individual or entity is a debt collector (as defined in section 803 of the Fair Debt Collection Practices Act (15 U.S.C. 1692a)); (ii)such individual or entity has been found to have violated of any provision of the Fair Debt Collection Practices Act (15 U.S.C. 1692 et seq.) pursuant to—
(I)an adjudication by a Federal agency or an action brought in a court of competent jurisdiction if such adjudication or action constitutes an exercise of enforcement authority under section 814 of such Act (15 U.S.C. 1692l); or (II)any other action brought in a court of competent jurisdiction;
(iii)the adjudication or action described in clause (ii) was not resolved by a settlement agreement or consent decree that remains in effect as of the date on which such individual or entity applies for the covered loan if the adjudication or action was brought by a Federal agency; and (iv)a final order or final judgment against such individual or entity pursuant to an adjudication or action described in clause (ii), as appropriate—
(I)is issued or entered, as appropriate, during the 10-year period ending on the date on which such individual or entity applies for the covered loan; (II)has not been overturned; and
(III)is no longer subject to appeal.; and (2)in paragraph (37)(A)(iv)(III)—
(A)in item (dd), by striking or at the end; (B)in item (ee), by striking ; and and inserting ; or ; and
(C)by adding at the end the following new item:  (ff)an individual or entity that, under subparagraph (W) of paragraph (36), is ineligible for a covered loan under such paragraph; and.
(b)ApplicabilityThe amendments made by subsection (a) shall not apply with respect to any loan made prior to date of the enactment of this Act.  